EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Holthus (Reg. No. 50,347) on August 26, 2022.

The application has been amended as follows:

In the claims:

1 (Currently Amended). A curable epoxy system, comprising: an epoxy component selected from bisphenol C diglycidyl ether, one or more derivatives of bisphenol C diglycidyl ether, and combinations thereof; 9,9-bis(4-amino-3-chlorophenyl)fluorene; and at least one curing agent capable of facilitating curing of the epoxy component, other than 9,9-bis(4-amino-3-chloropenyl)fluorene; in amounts such that a stoichiometric weight ratio is from 1:1 to 1.4:1; and wherein the curable epoxy system has a cure enthalpy of less than 300 J/g and is capable of producing a cured material having a glass transition temperature greater than 190oC.

2 (Currently Amended). The curable epoxy system of claim 1, wherein the at least one curing agent is selected from an curing agent, curing agent, a polyol curing agent, and combinations thereof.

3 (Previously Presented). The curable epoxy system of claim 1, wherein the at least one curing agent is selected from 1,3-diaminobenzene, 1,4-diaminobenzene, 4,4'diamino-diphenylmethane, 4,4'-diaminodiphenyl sulphone, 4-aminophenyl sulphone, 3,3'-diaminodiphenyl sulphone, 4,4'-methylenebis(3-chloro-2,6-diethylaniline), 4,4'-methylenebis(2,6-diethylaniline), and combinations thereof.

4 (Previously Presented). The curable epoxy system of claim 1, further comprising at least one additive selected from a thermoplastic particle, a flexibilizer, a polyamide toughening agent, an accelerator, a core shell rubber, a wetting agent, a flame retardant, a pigment or dye, a plasticizer, a UV absorber, a viscosity modifier, and combinations thereof.

5 (Currently Amended). The curable epoxy system of claim 1, wherein the combined amount of the epoxy component, , and the at least one curing agent is greater than 40 wt % based on the weight of the curable epoxy system.

6 (Cancelled).

7 (Currently Amended). A method of curing the curable epoxy system of claim 1 material 

8 (Currently Amended). The method of claim 7, wherein the set cure temperature is attained by heating the curable epoxy system at a cure ramp rate in a range of from 0.5oC per minute to 25°C per minute from ambient temperature.

9 (Currently Amended). The method of claim 7, wherein the difference between the set cure temperature and the maximum temperature reached in the center of the curable epoxy system is less than 20°C.

10 (Currently Amended). An at least partially cured material 

11 (Original). A prepreg comprising a fibrous material in contact with the curable epoxy system of claim 1.

12 (Currently Amended). A method of producing a fiber reinforced composite structure, comprising contacting a fibrous material with the curable epoxy system of claim 1 to form a curable fiber reinforced epoxy system; and curing the curable fiber reinforced epoxy system to form a fiber reinforced composite structure.

13 (Currently Amended). The method of claim 12, wherein the step of curing the curable fiber reinforced epoxy system comprises heating the curable fiber reinforced epoxy system at a set cure temperature in a range of from 100°C to 220°C for a time sufficient to produce an at least partially cured fiber reinforced composite structure.

14 (Currently Amended). The method of claim 13, wherein the set cure temperature is attained by heating the curable fiber reinforced epoxy system at a cure ramp rate in a range of from 0.5°C per minute to 25°C per minute from ambient temperature.

15 (Currently Amended). The method of claim 13, wherein the difference between the set cure temperature and the maximum temperature reached in the center of the curable fiber reinforced epoxy system is less than 20oC.

16 (Currently Amended). The method of claim 12, wherein the curable fiber reinforced epoxy system has a thickness of at most 60 mm.

17 (Original). A fiber reinforced composite structure obtained by the method of claim 12.

18 (Original). An aerospace component comprising the fiber reinforced composite structure of claim 17.






* * * * *


EXAMINER’S COMMENT
Pending Claims
Claims 1-5 and 7-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
 
Response to Amendment
The objection to claims 2 and 3 has been overcome by amendment.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 1, 2, 4, 5, 10-12, 17 and 18 under 35 U.S.C. 103 as being unpatentable over Meegan (US 2016/0152763 A1) in view of Bansal et al. (US 2019/0077905 A1) has been overcome by amendment.
The rejection of claims 7-10 and 13-15 under 35 U.S.C. 103 as being unpatentable over Meegan (US 2016/0152763 A1) in view of Bansal et al. (US 2019/0077905 A1), and Meegan et al. (US 2016/0176083 A1) has been overcome by amendment.
The rejection of claims 7-10 and 13-15 under 35 U.S.C. 103 as being unpatentable over Meegan (US 2016/0152763 A1) in view of Bansal et al. (US 2019/0077905 A1), Meegan et al. (US 2016/0176083 A1), and Mortimer et al. (US 2015/0210847 A1) has been overcome by amendment.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Meegan (US 2016/0152763 A1) in view of Bansal et al. (US 2019/0077905 A1), Meegan et al. (US 2016/0176083 A1), Mortimer et al. (US 2015/0210847 A1), and Hexcel (HexForce® and HexPly® Aerospace Selector Guide) has been overcome by amendment.

Allowable Subject Matter
Claims 1-5 and 7-18 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 27, 2022